 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BRANDON HILL,                                       Case No. 1:18-cv-01550-AWI-SAB

12                  Plaintiff,                           ORDER RE STIPULATION FOR
                                                         EXTENSION OF TIME FOR DEFENDANT
13           v.                                          TO FILE ANSWER TO COMPLAINT

14   GENUINE PARTS COMPANY,                              (ECF No. 11)

15                  Defendant.

16

17          On November 7, 2018, Defendant Genuine Parts Company removed this action from

18 Fresno County Superior Court to the Eastern District of California. On March 8, 2019, a

19 stipulation for an extension of time for Defendant to file an answer to the complaint was filed.
20 The named plaintiff in this action has settled his claims and Plaintiff anticipates filing a motion

21 to amend the complaint to name a new plaintiff. Defendant seeks to extend the time to respond

22 to the complaint until after the court rules on an anticipated motion for leave to amend.

23          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

24          1.     Plaintiff shall file a motion for leave to file an amended complaint on or before

25                 March 29, 2019;

26          2.     Defendant responsive pleading shall be filed ten (10) days after the decision on

27                 the motion for leave to amend; and

28          ///


                                                     1
 1          3.      Failure to comply with this order may result in the issuance of sanctions, up to

 2                  and including dismissal of this action for failure to comply with a court order.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        March 8, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
